Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a display; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: while the electronic device is connected to a router and a plurality of external devices that includes a first set of one or more external devices and a second set of one or more external devices, displaying a first user interface that includes a first affordance and a second affordance; receiving a first input; and in response to receiving the first input: in accordance with a determination that the first input corresponds to selection of the first affordance: applying a first network access policy to the first set of one or more external devices; and applying the first network access policy to the second set of one or more external devices; and in accordance with a determination that the first input corresponds to the second affordance: displaying a second user interface that includes: a third affordance that, when selected, initiates a process for applying a network access policy to the first set of one or more external devices that is selected from a group consisting of the first network access policy and a second network access policy that is different from the first network access policy; and a fourth affordance that, when selected, initiates a process for applying a network access policy to the second set of one or more external devices that is selected 2 119850378Application No.: 16/817,328Docket No.: P42931US1/77770000529101 from a group consisting of the first network access policy and a second network access policy that is different from the first network access policy,” as in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457